Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a final office action in response to arguments and amendments filed on 02/26/2021. Claims 1-20 are pending. Claims 1, 3, 8 and 12-20 are currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 9-15, filed 02/26/2021, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  
Applicant argues that reference Beavin and Attaluri does not teach new claim 1 language:
	wherein the previous annotated query includes annotations that instruct the optimizer to select a previously determined execution plan 
the new annotated query comprising new annotations that instruct the optimizer to select the new execution plan;


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beavin et al. (US Pub. 2010/0114868) in view of Attaluri et al. (US Pat. 6,466,931) and Grosse (US Pub. 2015/0379077).
	Regarding claim 1, Beavin teaches 
	 A method comprising: 
	in response to receipt of a first query, determining whether the first query matches a previously received query (Fig. 2 #212-20; Par. [0061-4] optimizer works with query cache (i.e. previously received queries) to parse and provide a corresponding (i.e. match) query execution plan (QEP));
	identifying the new execution plan based on the first query; (Fig. 2 #212; Par. [0061] receive module (#212) provides (i.e. identifies) a query execution plan (QEP) to the database engine (DBE) (#214) to fulfill query)
	executing the new execution plan; (Fig. 2 #212; Par. [0061] receive module (#212) provides a query execution plan (i.e. execute) to the database engine (DBE) (#214) to fulfill query)
	generating the data for the first query based on the execution of the new execution plan; (Fig. 2 #212; Par. [0061] receive module (#212) provides a query execution plan (QEP) to the database engine (DBE) (#214) to fulfill query (i.e. generate data for query));
	generating a new annotated query based on the new execution plan; (Fig. 3A #314; Par. [0017, 19] QEP contains user-supplied hints (i.e. annotations) as part of the repository that it uses for QEPs generation);
	and storing the new annotated query corresponding to the first query in a database, the new annotated query to be used the optimizer to select the new execution plan in response to receipt of a subsequent query that matches the first query. (Fig. 5 #504, #506, #510, #522; Par. [0101] in the event a QEP is stored in the repository #504, a stored, annotated query is retrieved and bound to the active database query (#510), generating a second plan based on the options of active (or inactive at step #522; i.e. a previous a first QEP are stored for future queries) QEPs)
	Beavin does not explicitly teach
in response to a determination that the first query matches the previously received query, providing a previous annotated query corresponding to the previously received query to an optimizer, wherein the previous annotated query includes specific instructions for executing the previously determined execution plan to retrieve data for the first query;
retrieving the previously determined execution plan based on the annotations in the previous annotated query;
executing the previously determined execution plan according to the specific instructions in the previous annotated query; and
generating the data for the first query based on the execution of the previously determined execution plan; and
wherein the previous annotated query includes annotations that instruct the optimizer to select a previously determined execution plan 
the new annotated query comprising new annotations that instruct the optimizer to select the new execution plan;
	However, from the same field, Attaluri teaches in response to a determination that the first query matches the previously received query, providing a previous annotated query corresponding to the previously received query to an optimizer, wherein the previous annotated query includes specific instructions for executing the previously determined execution plan to retrieve data for the first query (Fig. 2 #100-4, #116-8; Col. 4 [Line 16]- Col. 5 [Line 14]  After query is received at step 100, query is tokenized 102 and matched to previously received query at step 104, before being sent (i.e. provided) to parameter association 116 (i.e. annotations that instruct the optimizer) and specific query execution plan steps 118 (i.e. includes specific instructions for executing previous execution plan));
retrieving the previously determined execution plan based on the annotations in the previous annotated query (Fig. 2 #100-4, #116-8; Col. 4 [Line 16] - Col. 5 [Line 14] After query is received at step 100, query is tokenized 102 and matched (i.e. retrieved based on annotations) to previously received query at step 104, before being sent to parameter association 116 and specific query execution plan steps 118);
executing the previously determined execution plan according to the specific instructions in the previous annotated query (Fig. 2 #114; Col. 5 [Lines 5-19] after specific execution plan for query is generated from original execution plan, it is executed in step #114); and
generating the data for the first query based on the execution of the previously determined execution plan (Fig. 2 #114; Col. 5 [Lines 5-19] after specific execution plan for query is generated from original execution plan (i.e. previously determined plan), it is executed in step #114); and
in response to a determination that the first query does not match the previously received query, providing the first query to the optimizer for the optimizer to select a new execution plan to retrieve the data for the first query; (Fig. 2 #100-12; Col. 4 [Line 16]- Col. 5 [Line 14]  After query is received at step 100, query is tokenized 102 and if not matched to previously received query at step 104, query is parsed 106, given an execution plan 108 which is parameterized 110, and stored 112 (i.e. optimized))
generating a new annotated query based on the new execution plan, the new annotated query comprising new annotations comprising particular instructions for executing the new execution plan (Fig. 2 #104-112; Col. 4 [Line 16] - Col. 5 [Line 14] if query is new and not mapped to previously received query at step 104, a new query execution plan is generated (#108) and parameterized (#110; i.e. annotated with instructions comprising particular instructions for executing the new execution plan));
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the query matching of Attaluri into the optimization processing of Beavin. The motivation for this combination would have been to increase system speed as explained in Attaluri (Col. 2 [Lines 53-63]).
	The combination of Beavin and Attaluri do not explicitly teach 
wherein the previous annotated query includes annotations that instruct the optimizer to select a previously determined execution plan 
the new annotated query comprising new annotations that instruct the optimizer to select the new execution plan;

wherein the previous annotated query includes annotations that instruct the optimizer to select a previously determined execution plan (Fig. 1 #130, #150; Par. [0038] optimizer (#150) can take annotations (#130) as input and generate a query execution plan (#155) optimized for parallelized execution based on the annotation);
the new annotated query comprising new annotations that instruct the optimizer to select the new execution plan (Fig. 1 #130, #150-5; Par. [0038] optimizer (#150) can take annotations (#130) as input and generate a query execution plan (#155) optimized for parallelized execution based on the annotation);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the optimizer instructions of Grosse into the annotations of Attaluri. The motivation for this combination would have been to make it less difficult to optimize database queries as explained in Grosse (Par. [0028]).
	Regarding claim 2, Beavin, Attaluri and Grosse teach claim 1 as shown above, and Beavin further teaches
	and matching the hash of the first query to a hash of the previously received query in an index of the database. (Fig. 4 #406a-b, #408a-b; Par. [0064] mapping of a hash of queries can be done in various indices (#406, #408) of QEP repository database)
	Attaluri further teaches 
The method as defined in claim 1, wherein determining whether the first query matches the previously received query comprises: calculating a hash of the first query; (Fig. 2 #104; Col. 5 [Lines 38-48] the preferred embodiment includes hashing queries as a way to speed up matching)
	Regarding claim 3, Beavin, Attaluri and Grosse teach claim 1 as shown above, and Beavin further teaches
	receiving a second annotated query via the user input, the second annotated query comprising user instructions to map the second query to the second annotated query;  (Fig. 3B #324-6; Par. [0016, 89] the user can indicate which QEP should be active for binding to any proceeding queries after the first)
	mapping the second query to the second annotated query to select a third execution plan based on the user instructions. (Fig. 3B #324-6; Par. [0016, 89] the user can indicate which QEP should be active for binding to any proceeding queries after the first)
	Attaluri further teaches 
The method as defined in claim 1, further comprising: receiving a second query via a user input (Col. 2 [Lines 21-38] two user queries are received); 
	the second query to be provided to the optimizer (Fig. 2 #104; Col. 5 [Lines 5-14] matched query is passed to parametrization module 116 and specific query execution module 118 (i.e. optimizer)). 
	Regarding claim 4, Beavin, Attaluri and Grosse teach claim 1 as shown above, and Beavin further teaches
	The method as defined in claim 1, further comprising: receiving a second query that matches the first query; (Fig. 5 #502, #504; Par. [0071, 99] incoming queries are compared to previous queries  (#502) in order to determine if there is an active QEP for the query in the database (#504))
Attaluri further teaches 
	and providing the new annotated query to the optimizer in response to the second query matching the first query. (Fig. 2 #104; Col. 5 [Lines 5-14] matched query is passed to parametrization module 116 and specific query execution module 118 (i.e. optimizer))
	Regarding claim 5, Beavin, Attaluri and Grosse teach claim 4 as shown above, and Beavin further teaches
	The method as defined in claim 4, further comprising: determining the second query matches the first query by: calculating a hash value of the second query; (Par. [0093-5] incoming query is matched to active QEP based on calculated hash value)
	determining that the hash value of the second query matches a hash value of the first query; (Par. [0093-5] incoming query is matched to active QEP based on calculated hash value)
	and retrieving the new annotated query from the database. (Par. [0093-5] incoming query is matched to active QEP based on calculated hash value and retrieved to satisfy the query)
	Regarding claim 6, Beavin, Attaluri and Grosse teach claim 5 as shown above, and Beavin further teaches
	The method as defined in claim 5, further comprising: parsing the first query and the second query; (Fig. 2 #212; Par. [0061] The receive module (#212) parses incoming queries)
	and verifying that the second query matches the first query by confirming that the parsed first query matches the parsed second query. (Fig. 2 #212; Par. [0061] The receive module (#212) matches parsed incoming query to stored parsed queries in order to match incoming query to a QEP)
	Regarding claim 7, Beavin, Attaluri and Grosse teach claim 5 as shown above, and Beavin further teaches
	The method as defined in claim 5, further comprising: retrieving the new annotated query in the database from an index of the database, the index mapping the hash value of the first query to the new annotated query. (Par. [0018] hash key in indexed into a table comprising one or more QEPs)
	Regarding claim 8, see the rejection for claim 5. Beavin further teaches A non-transitory machine readable storage medium (Fig. 1 #100 #104-6) comprising instructions that, when executed (e.g. via processor; Fig. 1 #100 #104), cause a machine to at least: 
	Regarding claim 9, see the rejection for claim 5.
Regarding claim 10, see the rejection for claim 5. Examiner notes that all QEPs are from previously run queries.
	Regarding claim 11, see the rejection for claim 5.
	Regarding claim 12, see the rejection for claim 8.
	Regarding claim 13, Beavin, Attaluri and Grosse teach claim 12 as shown above, and Beavin further teaches The apparatus of claim 12, wherein the annotations of the previous annotated query identify specific operations that are to be performed in executing the previous annotated query (Fig. 4 #406a-b, 408a-b; Par. [0091, 5-7] indices list database incidences and order that they should be searched; Examiner is interpreting index order as another type of query annotation that is a specific operation).
	Regarding claim 14 Beavin, Attaluri and Grosse teach claim 13 as shown above, and Beavin further teaches
	The apparatus of claim 13, wherein the annotations define an order of operations that are to be performed in executing the annotated query (Fig. 4 #406a-b, 408a-b; Par. [0091, 5-7] indices list database incidences and order that they should be searched; Examiner is interpreting index order as another type of query annotation).  
	Regarding claim 15 Beavin, Attaluri and Grosse teach claim 13 as shown above, and Beavin further teaches
The apparatus of claim 13, wherein the annotations comprise at least one of a join order, a join type, a  projection type, a projection to skip, a data distribution, or a flexible execution hint (Par. [0101] binding management module (#222) determines whether sufficient performance statistics exist and contrasted with other QEPs before binding a QEP to active query; Examiner is interpreting active binding using this technique as a hint of data distribution).  
Regarding claim 16, see the rejection for claim 13.
Regarding claim 17, see the rejection for claim 14.
Regarding claim 18, see the rejection for claim 15.
Regarding claim 19, see the rejection for claim 14.
Regarding claim 20, see the rejection for claim 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J MITCHELL CURRAN/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157